DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 is being considered.
Drawings
The drawings were received on 6/3/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tertin et al. (US 9796057), herein referenced ‘Tertin’.
Regarding claim 1, Tertin discloses a singular modular barrel assembly (Fig. 1; modular at least because barrel 12 is threadably attached to breech cap 16 and muzzle cap 18) comprising: 
an outer tube (14); 
an inner tube (12); and
a barrel-attachment body (16); 
wherein the outer tube and the inner tube each comprise a distal open end and a proximal open end (Fig. 1); 
wherein the inner tube traverses into the outer tube (Fig. 1); 
wherein the inner tube is concentrically positioned with the outer tube (Fig. 1); 
wherein the distal open end of the inner tube and the distal open end of the outer tube are coincidently positioned to each other (Fig. 1);
wherein the proximal open end of the inner tube is positioned external to the outer tube (Fig. 1); 
wherein the proximal open end of the inner tube and the proximal open end of the outer tube are offset from each other (Fig. 1); and 
wherein the proximal open end of the outer tube is laterally mounted to the proximal open end of the inner tube by the barrel-attachment body (Fig. 1).
Regarding claims 5-6, Tertin discloses a plurality of inner grooves (34) integrated into an inner lateral surface of the inner tube and distributed around a central axis of the inner tube in a helical configuration (Fig. 2; col. 1 lines 47-48).
Regarding claim 7, Tertin discloses a barrel-supporting tube (44 or alternatively 46) and a compressing mechanism (46 or alternatively 60);
wherein the barrel-supporting tube is attached into the distal open end of the outer tube (Fig. 1; via 46);

wherein the distal open end of the inner tube traverses into the barrel-supporting tube (Fig. 1); and
wherein the inner tube is mounted into the barrel-supporting tube by the compressing mechanism (Figs. 1 and 4; via threaded section 60).
Regarding claim 11, Tertin discloses wherein the compressing mechanism comprises a compression sleeve (46) laterally positioned around the inner tube (Fig. 1), adjacent to the distal open end of the inner tube (Fig. 1), and compressed between the inner tube and the barrel-supporting tube (Fig. 1).
Regarding claim 13, Tertin discloses a lead dust collector (44, if barrel attachment body is interpreted as 46 and compressing mechanism is interpreted as 60) laterally attached to the barrel-supporting tube and concentrically positioned with the inner tube (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) as applied to claim 1, and further in view of McMillan (US 10533820), herein ‘McMillan’.
Regarding claims 2-4, Tertin does not expressly teach a plurality of outer grooves integrated into an outer lateral surface of the inner tube and distributed around a central axis of the inner tube in a radial configuration or a helical configuration.
McMillan teaches a concentric barrel assembly (10) comprising an inner barrel (30) within an outer barrel (20), wherein the inner barrel includes grooves (33) on an outer surface thereof (Fig. 3A; col. 4 lines 54-62) arranged in a helical or a radial pattern (col. 4 lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of grooves as taught by McMillan on the outer surface of the inner barrel of Tertin in order to reduce the overall weight of the barrel assembly between 5% and 30% compared to a solid barrel of similar dimensions while providing a larger surface area that dissipates heat faster than a non-fluted surface (McMillan; col. 4 lines 59-62).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) as applied to claim 7 above, and further in view of Horlock (US 6170477), herein referenced ‘Horlock’.
Regarding claim 8, Tertin does not expressly teach a plurality of vents traversing through the barrel-supporting tube and in fluid communication with the inner tube.
Horlock teaches a barrel assembly comprising an inner barrel (27) and an outer tube (21) separated by a barrel-supporting tube (32) in which is a discharge port (66) in communication with the inner barrel (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the barrel-supporting tube of Tertin a discharge In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) as applied to claim 7 above, and further in view of Perry et al. (US 6494195), herein ‘Perry’.
Regarding claims 9-10, Tertin does not expressly teach wherein the compressing mechanism comprises at least one first O-ring laterally positioned around the inner tube and pressed between the inner tube and the barrel-supporting tube and at least one second O-ring laterally positioned around the barrel-supporting tube and pressed between the barrel-supporting tube and the outer tube.
Perry teaches a barrel assembly (Fig. 4D) comprising an inner barrel (350) and an outer barrel (404) as well as a barrel-supporting tube (402) and a compressing mechanism (360-362), wherein the compressing mechanism comprises a first O-ring (360) laterally positioned around the inner tube and pressed between the inner tube and the barrel-supporting tube (Fig. 4D) and a second O-ring (362) laterally positioned around the barrel-supporting tube and pressed between the barrel-supporting tube and the outer tube (Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrel assembly of Tertin with first and second O-rings as taught by Perry in order to retain the tubes in place through frictional engagement while still permitting easy insertion and removal (Perry; col. 8 lines 8-16).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) as applied to claim 7 above, and further in view of Zonshine (US 8701326), herein referenced ‘Zonshine’.
Regarding claim 12, Tertin discloses wherein the compressing mechanism comprises an annular body (Fig. 4) and a male-threading feature (60) laterally integrated into the annular body (Fig. 4), wherein the inner barrel traverses through the annular body (Fig. 1), but does not 
Zonshine teaches a barrel system (Figs. 10-12) comprising an outer tube (30) and an inner barrel (27) which mounted to a barrel-supporting tube (100) by a compressing mechanism (40), wherein the compressing mechanism comprises an annular body (46) through which the inner barrel traverses (Fig. 11), and wherein the compressing mechanism further comprises a male-threading feature threadably engaged to the barrel-supporting tube (col. 8 lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integral annular body and barrel-supporting tube of Tertin to instead be threadably engaged to one another as taught by Zonshine since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPQ 177, 179.
Conclusion
Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641